Copertino, J.,
concurs in the result, with the following memorandum: The defendant was adjudicated in violation of probation based upon his conviction of operating a vehicle while under the influence of alcohol as a felony. However, as the record exists in this case, there is no indication of how this violation of probation proceeding was instituted. While the sentencing court retains legal custody of an individual sentenced to probation (see, CPL 410.50), the court generally does not order a violation of probation hearing sua sponte. As a practical matter, the Department of Probation typically provides the court with a report which cites the alleged violation of probation and makes a recommendation for resentencing. Were such a report and recommendation submitted in this case, I would likely conclude that it would satisfy the requirement of an updated presentence report (see, CPL *474390.20). While it may be that such was furnished to the resentencing court in this case, the People have failed to submit it to this Court. Further, there is no indication in the record that the presentence report prepared with respect to the defendant’s new conviction in Nassau County before Judge Boklan for operating a vehicle while under the influence of alcohol as a felony was before Judge Baker, who sentenced the defendant in the instant matter. I therefore have no alternative but to follow the case law which clearly requires that the matter be remitted to the County Court for resentencing.